DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “the diamine residue containing no silicon atom and containing an aliphatic ring does not include a cyclohexane group.” Although the originally filed specification at [0048] discloses two specific diamines containing cyclohexane groups, i.e., “trans-cyclohexanediamine” and “trans-1,4-bismethylenecyclohexane diamine”, there is no broader disclosure of any diamine residue containing no silicon atom and containing an aliphatic ring that does not include a cyclohexane group. Any negative limitation, however, must have basis in the original disclosure. While alternative elements may be explicitly excluded in the claims, the present negative limitation excludes diamine residues beyond the originally described alternative elements in [0048]. In other words, while there is support to exclude the specific trans-cyclohexanediamine and trans-1,4-bismethylenecyclohexane diamine, as well as their residues, there is no support to exclude all diamines containing a cyclohexane group, which includes diamines not disclosed by or suggested by the original disclosure.


Allowable Subject Matter
Claims 1-14 and 16 are allowed.
Yun (KR 10-2015-0125324; citations refer to the machine translation filed by Applicant on 12/1/2021 unless otherwise specified) discloses a polyimide film having a light transmittance of 85% or more [abstract; 0083]; a yellowness index of 8 or less [abstract; 0083]; a glass transition temperature of 250°C, preferably 250-320°C [abstract; 0087]; and a modulus of 2 GPa or more [abstract; 0084]. The polyimide has the following structure [abstract and 0012 of original KR ’324]:

    PNG
    media_image1.png
    108
    180
    media_image1.png
    Greyscale

Where X is aromatic or cycloaliphatic (present R1) [0015]; and Y is aromatic or cycloaliphatic [0016]. Yun further teaches Y can include Formula 6g, which contains silicon atoms in the main chain, wherein integers m and n are each independently a value of 1 to 15 [0142 in translation; 0042 in original KR ’324]:

    PNG
    media_image2.png
    155
    368
    media_image2.png
    Greyscale

Therefore, Yun teaches the minimum number of silicon atoms in a main chain is 4. Present claim 1, however, requires “a total number of silicon atoms in a main chain thereof is one or two” and so excludes Yun’s polymer. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Yun’s teaching to arrive at the claimed invention.

Response to Arguments
Applicant’s arguments, see the final paragraph of page 8 through the first new paragraph on page 9 of Remarks, filed 5/9/2022, with respect to claim 1 have been fully considered and are persuasive. The rejections of the claims based on Yun (KR 10-2015-0125324) have been withdrawn. See Allowable Subject Matter above for further discussion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787